Exhibit 10.4

CONFORMED COPY

AMENDMENT NO. 1

TO SERIES 2006-1 SUPPLEMENT

This AMENDMENT NO. 1 TO SERIES 2006-1 SUPPLEMENT, dated as of May 16, 2007 (this
“Amendment”) is among between Budget Truck Funding, LLC (“BTF”), Deutsche Bank
Securities, Inc., (“DBSI”), Riverside Funding LLC (“Riverside Funding”),
Deutsche Bank AG, New York Branch (“DBAG”), Sheffield Receivables Corporation
(“Sheffield”), Barclays Bank PLC (“Barclays”) and The Bank of New York Trust
Company, N.A., in its capacity as Trustee.

RECITALS:

WHEREAS, BTF and the Trustee entered into that certain Base Indenture, dated as
of May 11, 2006, as amended by that certain Amendment No. 1 to the Base
Indenture, dated as of the date hereof (as the same may be further amended,
modified, supplemented or amended and restated in accordance with its terms, the
“Base Indenture”);

WHEREAS, the parties hereto (other than Sheffield and Barclays) and Budget Truck
Rental, LLC as administrator, entered into that certain Series 2006-1 Supplement
to the Base Indenture, dated as of May 11, 2006 (the “Series Supplement”);

WHEREAS, Sheffield and Barclays wish to join as parties to the Series
Supplement, as amended hereby;

WHEREAS, the parties hereto wish to amend the Series Supplement as provided
herein;

WHEREAS, pursuant to Section 10.11 of the Series Supplement, the Series
Supplement may be modified or amended in accordance the requirements of
Section 12.1 of the Base Indenture, and pursuant thereto the Requisite Investors
or each affected Noteholder, as required, have consented in writing to the
amendments effected by the Amendment; and

WHEREAS, this Amendment has been duly authorized by all necessary limited
liability company action on the part of BTF;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

Definitions

Section 1.1. Terms Defined in Series Supplement or Base Indenture. Capitalized
terms used in this Amendment not herein defined shall have the meaning contained
in the Series Supplement and, if not defined therein, in the Definitions List
attached to the Base Indenture as Annex 1 or as otherwise set forth in the Base
Indenture.

ARTICLE II.

Amendments

Section 2.1. Amendments to Article I - Definitions.

(a) Clause (c) of Article I of the Series Supplement is hereby deleted in its
entirety.

(b) The definition of “Commitment” set forth in Article I of the Series
Supplement is hereby amended and restated in its entirety to read as follows:

“Commitment” means, with respect to the APA Banks included in any Purchaser
Group, the obligation of such APA Banks to purchase a Series 2006-1 Note on the
Series 2006-1 Closing Date or, in the case of the Sheffield Purchaser Group, the
Series 2006-1 Amendment Date and, thereafter, subject to certain conditions,
increase the Purchaser Group Invested Amount with respect to such Purchaser
Group, in each case, in an amount up to the Maximum Purchaser Group Invested
Amount with respect to such Purchaser Group.

(c) The definition of “Commitment Percentage” set forth in Article I of the
Series Supplement is hereby amended and restated in its entirety to read as
follows:

“Commitment Percentage” means, on any date of determination, with respect to any
Purchaser Group, the ratio, expressed as a percentage, which such Purchaser
Group’s Maximum Purchaser Group Invested Amount bears to the Series 2006-1
Maximum Invested Amount on such date; provided that, notwithstanding the
foregoing, the “Commitment Percentage” of the Sheffield Purchaser Group on and
after the Series 2006-1 Amendment Date shall be deemed to be 100% (and the
“Commitment Percentage” of each other Purchaser Group shall be deemed to be
zero) for purposes of Article II hereof until such time as the Pro Rata Share of
the Sheffield Purchaser Group is equal to the ratio, expressed as a percentage,
which the Sheffield Purchaser Group’s Maximum Purchaser Group Invested Amount
bears to the Series 2006-1 Maximum Invested Amount and, thereafter, the
Commitment Percentage of the Sheffield Purchaser Group shall be the ratio,
expressed as a percentage, which the Sheffield Purchaser Group’s Maximum
Purchaser Group Invested Amount bears to the Series 2006-1 Maximum Invested
Amount.

 

2



--------------------------------------------------------------------------------

(d) The definition of “LIBO Rate” set forth in Article I of the Series
Supplement is hereby amended and restated in its entirety to read as follows:

“LIBO Rate” means, with respect to each day during each Eurodollar Period
pertaining to a Eurodollar Tranche, the rate appearing on Reuters Screen LIBOR01
Page (or on any successor or substitute page of such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time in accordance with
its customary practices for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m. (London time) on the second London Banking Day prior to the
commencement of such Eurodollar Period, as the rate for dollar deposits with a
maturity comparable to the Eurodollar Period applicable to such Eurodollar
Tranche.

(e) The definition of “Purchaser Group Invested Amount” set forth in Article I
of the Series Supplement is hereby amended and restated in its entirety to read
as follows:

“Purchaser Group Invested Amount” means, with respect to any Purchaser Group,
(a) when used with respect to the Series 2006-1 Closing Date, such Purchaser
Group’s Commitment Percentage of the Series 2006-1 Initial Invested Amount (or,
with respect to the Sheffield Purchaser Group, when used with respect to the
Series 2006-1 Amendment Date, the Series 2006-1 Amendment Date Amount) and
(b) when used with respect to any other date, an amount equal to (i) the
Purchaser Group Invested Amount with respect to such Purchaser Group on the
immediately preceding Business Day plus (ii) the Purchaser Group Increase Amount
with respect to such Purchaser Group on such date minus (iii) the amount of
principal payments made to such Purchaser Group pursuant to Section 3.5(b) or
(e) on such date plus (iv) the amount of principal payments recovered from such
Purchaser Group by a trustee as a preference payment in a bankruptcy proceeding
of ABCR or otherwise.

(f) The definition of “Series 2006-1 Interest Period” set forth in Article 1 of
the Supplement is hereby amended and restated in its entirety to read as
follows:

“Series 2006-1 Interest Period” means a period commencing on and including a
Distribution Date and ending on and including the day preceding the next
succeeding Distribution Date; provided, however, that the initial Series 2006-1
Interest Period shall commence on and include the Series 2006-1 Closing Date and
end on and include May 21, 2006; provided further that, notwithstanding the
foregoing proviso, the initial Series 2006-1 Interest Period for the Sheffield
Purchaser Group shall commence on and include the Series 2006-1 Amendment Date
and end on and include the day preceding the succeeding Distribution Date.

(g) The definition of “Series 2006-1 Revolving Period” set forth in Article 1 of
the Supplement is hereby amended and restated in its entirety to read as
follows:

“Series 2006-1 Revolving Period” means the period from and including the Series
2006-1 Closing Date to the earlier to occur of (a) the Series 2006-1 Commitment
Termination Date, and (b) the close of business on the Business Day immediately
preceding the day on which an Amortization Event is deemed to have occurred or
been declared with respect to the Series 2006-1 Notes.

 

3



--------------------------------------------------------------------------------

(h) The definition of “Structuring Fee” set forth in Article 1 of the Supplement
is hereby amended and restated in its entirety to read as follows.

“Structuring Fee” has the meaning set forth in, (i) with respect to the
Riverside Purchaser Group, the Original Fee Letter and (ii) with respect to the
Sheffield Purchaser Group, the Barclays Structuring Fee Letter.

(i) Article I of the Series Supplement is hereby amended by adding the following
definitions in proper alphabetical sequence:

“Barclays” means Barclays Bank PLC.

“Barclays Structuring Fee Letter” means the letter dated as of May 16, 2007,
from Sheffield and Barclays addressed to BTF, setting forth the applicable
Structuring Fee payable on the Series 2006-1 Amendment Date to the Sheffield
Purchaser Group.

“Fee Letter” means the letter dated as of May 16, 2007, from BTF addressed to
Riverside Funding LLC, DBSI, Sheffield and Barclays, amending and restating the
Original Fee Letter, and setting forth certain fees payable from time to time to
the Purchaser Groups.

“Original Fee Letter” means the letter dated as of May 11, 2006, from BTF
addressed to the Riverside Purchaser Group, setting forth certain fees payable
from time to time.

“Riverside Purchaser Group” means the Purchaser Group with Riverside Funding LLC
as the CP Conduit Purchaser and DBSI as the APA Bank and Funding Agent with
respect thereto.

“Series 2006-1 Amendment Date” means May 16, 2007.

“Series 2006-1 Amendment Date Amount” is defined in Section 2.3(a).

“Series 2006-1 Excess Letter of Credit Amount” means, as of any date of
determination, the lesser of (a) the excess, if any, of (i) the sum of (x) the
Series 2006-1 Letter of Credit Amount as of such date and (y) the Series 2006-1
Available Reserve Account Amount as of such date over (ii) the Series 2006-1
Required Enhancement Amount as of such date, otherwise zero and (b) the Series
2006-1 Letter of Credit Amount as of such date.

“Series 2006-1 Permitted Increase Amount” means, as of any date of
determination, the excess, if any, of (a) the Series 2006-1 Excess Borrowing
Base as of such date over (b) the Series 2006-1 Excess Letter of Credit Amount
as of such date.

“Sheffield” means Sheffield Receivables Corporation.

 

4



--------------------------------------------------------------------------------

“Sheffield Purchaser Group” means the Purchaser Group with Sheffield as the CP
Conduit Purchaser and Barclays as the APA Bank and Funding Agent with respect
thereto.

Section 2.2. Amendments to Article II – Purchases and Sale of Series 2006-1
Notes; Increases and Decreases of Series 2006-1 Invested Amount.

(a) Section 2.1(a) of the Series Supplement is hereby amended and restated in
its entirety to read as follows:

(a) Series 2006-1 Closing Date; Series 2006-1 Amendment Date. Subject to the
terms and conditions of this Series Supplement, including delivery of notice in
accordance with Section 2.3, (i) each CP Conduit Purchaser (other than
Sheffield) may, in its sole discretion, purchase a Series 2006-1 Note in an
amount equal to all or a portion of its Commitment Percentage of the Series
2006-1 Initial Invested Amount on any Business Day specified by BTF in such
notice provided pursuant to Section 2.3 (the “Series 2006-1 Closing Date”) and
if such CP Conduit Purchaser shall have notified the Administrative Agent and
the Funding Agent with respect to such CP Conduit Purchaser that it has elected
not to fund a Series 2006-1 Note in an amount equal to its Commitment Percentage
of the Series 2006-1 Initial Invested Amount on the Series 2006-1 Closing Date,
each APA Bank with respect to such CP Conduit Purchaser shall fund on the Series
2006-1 Closing Date its APA Bank Percentage of that portion of such Series
2006-1 Note not to be funded by such CP Conduit Purchaser (and, Sheffield may,
in its sole discretion, purchase a Series 2006-1 Note in an amount equal to all
or a portion of its Commitment Percentage of the amount specified by BTF in such
notice provided pursuant to Section 2.3 with respect to the Series 2006-1
Amendment Date and if Sheffield shall have notified the Administrative Agent and
its Funding Agent that it has elected not to fund a Series 2006-1 Note in an
amount equal to its Commitment Percentage of the amount so specified by BTF in
respect of the Series 2006-1 Amendment Date, each APA Bank with respect to
Sheffield shall fund on the Series 2006-1 Amendment Date its APA Bank Percentage
of that portion of such Series 2006-1 Note not to be funded by such Sheffield)
and (ii) thereafter, (A) if a CP Conduit Purchaser shall have purchased a Series
2006-1 Note on the Series 2006-1 Closing Date (or, with respect to Sheffield,
the Series 2006-1 Amendment Date), such CP Conduit Purchaser may, in its sole
discretion, increase the outstanding principal amount of its Series 2006-1 Note
during the Series 2006-1 Revolving Period in accordance with the provisions of
this Series Supplement and (B) the APA Banks with respect to such CP Conduit
Purchaser shall increase their respective APA Bank Percentages of the
outstanding principal amount of the Series 2006-1 Note with respect to such
Purchaser Group during the Series 2006-1 Revolving Period in accordance with the
provisions of this Series Supplement. Payments by each CP Conduit Purchaser
and/or the APA Banks with respect to such CP Conduit Purchaser shall be made in
immediately available funds on the Series 2006-1 Closing Date to the Funding
Agent with respect to such CP Conduit Purchaser for remittance to the Trust for
deposit into the Series 2006-1 Collection Account.

 

5



--------------------------------------------------------------------------------

(b) The following sentence is hereby added to the end of Section 2.2(a) of the
Series Supplement:

On the Series 2006-1 Amendment Date, BTF shall sign and shall direct the Trustee
in writing pursuant to Section 2.2 of the Base Indenture to duly authenticate,
and the Trustee, upon receiving such direction, shall so authenticate a Series
2006-1 Note in the name of the Funding Agent with respect to the Sheffield
Purchaser Group in an amount equal to the Maximum Purchaser Group Invested
Amount with respect to such Sheffield Purchaser Group and deliver such Series
2006-1 Note to such Funding Agent in accordance with such written directions.

(c) Section 2.3 of the Series Supplement is hereby amended and restated in its
entirety to read as follows:

Section 2.3 Procedure for Issuance of the Series 2006-1 Initial Invested Amount
and Series 2006-1 Amendment Date Amount and for Increasing the Series 2006-1
Invested Amount.

(a) Subject to Section 2.3(c), (i) on the Series 2006-1 Closing Date, each CP
Conduit Purchaser (other than Sheffield) may agree, in its sole discretion, to
purchase, and the APA Banks with respect to such CP Conduit Purchaser shall
purchase, a Series 2006-1 Note in accordance with Section 2.1 and on the Series
2006-1 Amendment Date, Sheffield may agree, in its sole discretion, to purchase,
and the APA Banks with respect to Sheffield shall purchase, a Series 2006-1 Note
in accordance with Section 2.1; and (ii) on any Business Day during the Series
2006-1 Revolving Period, each CP Conduit Purchaser may agree, in its sole
discretion, that the Purchaser Group Invested Amount with respect to such
Purchaser Group may be increased by an amount equal to the Commitment Percentage
with respect to such Purchaser Group of the Increase Amount and each APA Bank
with respect to such CP Conduit Purchaser hereby agrees that the Purchaser Group
Invested Amount with respect to such Purchaser Group may be increased by an
amount equal to its APA Bank Percentage of the Commitment Percentage with
respect to such Purchaser Group of the Increase Amount (an “Increase”), upon the
request of BTF (each date upon which an Increase occurs hereunder being referred
to as the “Increase Date” applicable to such Increase); provided, however, that
BTF shall have given the Administrative Agent (with a copy to the Trustee)
irrevocable written notice (effective upon receipt), by telecopy (receipt
confirmed), substantially in the form of Exhibit B hereto, of such request no
later than 3:00 p.m. (New York City time) on the second Business Day prior to
the Series 2006-1 Closing Date, the Series 2006-1 Amendment Date or such
Increase Date, as the case may be. Such notice shall state (x) the Series 2006-1
Closing Date, the Series 2006-1 Amendment Date or the Increase Date, as the case
may be, and (y) the initial aggregate principal amount of the Series 2006-1 Note
(the “Series 2006-1 Initial Invested Amount”), the amount to be funded on the
Series 2006-1 Amendment Date (the “Series 2006-1 Amendment Date Amount”) or the
proposed amount of the Increase (an “Increase Amount”), as the case may be.

 

6



--------------------------------------------------------------------------------

(b) If a CP Conduit Purchaser elects not to fund the full amount of its
Commitment Percentage of the Series 2006-1 Initial Invested Amount (or, in the
case of Sheffield, the Series 2006-1 Amendment Date Amount) or a requested
Increase, such CP Conduit Purchaser shall notify the Administrative Agent and
the Funding Agent with respect to such CP Conduit Purchaser, and each APA Bank
with respect to such CP Conduit Purchaser shall fund its APA Bank Percentage of
the portion of the Commitment Percentage with respect to such Purchaser Group of
the Series 2006-1 Initial Invested Amount, the Series 2006-1 Amendment Date
Amount or such Increase, as the case may be, not funded by such CP Conduit
Purchaser.

(c) No Purchaser Group shall be required to make the initial purchase of a
Series 2006-1 Note on the Series 2006-1 Closing Date or the Series 2006-1
Amendment Date or to increase its Purchaser Group Invested Amount on any
Increase Date hereunder unless:

(i) such Purchaser Group’s Commitment Percentage of the Series 2006-1 Initial
Invested Amount or the Series 2006-1 Amendment Date Amount, as the case may be,
or such Increase Amount is equal to (A) $1,000,000 or an integral multiple of
$100,000 in excess thereof or (B) if less, the excess of the Maximum Purchaser
Group Invested Amount with respect to such Purchaser Group over the Purchaser
Group Invested Amount with respect to such Purchaser Group;

(ii) after giving effect to the initial purchase of the Series 2006-1 Notes or
such Increase, as the case may be, (A) the Purchaser Group Invested Amount with
respect to such Purchaser Group would not exceed the Maximum Purchaser Group
Invested Amount with respect to such Purchaser Group and (B) the Series 2006-1
Invested Amount would not exceed the Series 2006-1 Maximum Invested Amount;

(iii) after giving effect to the initial purchase of the Series 2006-1 Notes or
such Increase, as the case may be, no Series 2006-1 Enhancement Deficiency would
occur and be continuing;

(iv) no Amortization Event with respect to the Series 2006-1 Notes or Potential
Amortization Event with respect to the Series 2006-1 Notes would occur and be
continuing prior to or after giving effect to the issuance of the Series 2006-1
Notes or such Increase, as the case may be;

(v) in the case of an Increase, the Increase Amount shall not be greater than
the Series 2006-1 Permitted Increase Amount as of such date; and

(vi) all of the representations and warranties made by each of BTF, the Lessee,
the Guarantor and the Administrator in the Base Indenture, this Series
Supplement and the Related Documents to which each is a party are true and
correct on and as of the Series 2006-1 Closing Date, the Series 2006-1 Amendment
Date or such Increase Date, as the case may be, as if made on and as of such
date (except to the extent such representations and warranties are expressly
made as of another date).

 

7



--------------------------------------------------------------------------------

BTF’s acceptance of funds in connection with (x) the initial purchase of Series
2006-1 Notes on the Series 2006-1 Closing Date and the Series 2006-1 Amendment
Date and (y) each Increase occurring on any Increase Date shall constitute a
representation and warranty by BTF to the Purchaser Groups as of the Series
2006-1 Closing Date, the Series 2006-1 Amendment Date or such Increase Date
(except to the extent such representations and warranties are expressly made as
of another date), as the case may be, that all of the conditions contained in
this Section 2.3(c) have been satisfied.

(d) Upon receipt of any notice required by Section 2.3(a) from BTF, the
Administrative Agent shall forward (by telecopy or electronic messaging system)
a copy of such notice to the Funding Agent with respect to each Purchaser Group,
no later than 5:00 p.m. (New York City time) on the day received. After receipt
by any Funding Agent with respect to a Purchaser Group of such notice from the
Administrative Agent, such Funding Agent shall, so long as the conditions set
forth in Sections 2.3(a) and (c) are satisfied, promptly provide telephonic
notice to the related CP Conduit Purchaser and the related APA Banks of the
Series 2006-1 Closing Date, the Series 2006-1 Amendment Date or Increase Date,
as the case may be, and of such Purchaser Group’s Commitment Percentage of the
Series 2006-1 Initial Invested Amount, the Series 2006-1 Amendment Date Amount
or such Increase Amount, as the case may be. If such CP Conduit Purchaser elects
to fund all or a portion of its Commitment Percentage of the Series 2006-1
Initial Invested Amount, the Series 2006-1 Amendment Date Amount or Increase
Amount, as the case may be, such CP Conduit Purchaser shall pay in immediately
available funds its Commitment Percentage (or any portion thereof) of the amount
of the Series 2006-1 Initial Invested Amount, Series 2006-1 Amendment Date
Amount or such Increase on the Series 2006-1 Closing Date, the Series 2006-1
Amendment Date or such Increase Date, as the case may be, to the Funding Agent
with respect to such Purchaser Group for deposit into the Series 2006-1
Collection Account. If such CP Conduit Purchaser does not fund the full amount
of its Commitment Percentage of the Series 2006-1 Initial Invested Amount, the
Series 2006-1 Amendment Date Amount or the Increase Amount, as the case may be,
and the related APA Banks are required to fund the portion thereof not funded by
the CP Conduit Purchaser, each such APA Bank shall pay in immediately available
funds its APA Bank Percentage of such portion on the Series 2006-1 Closing Date,
the Series 2006-1 Amendment Date or such Increase Date to the Funding Agent with
respect to such Purchaser Group for deposit in the Series 2006-1 Collection
Account. Each Funding Agent shall remit the amounts received by it from its CP
Conduit Purchaser or the related APA Banks pursuant to this Section 2.3(d) to
the Trustee for deposit into the Series 2006-1 Collection Account.

(c) Section 2.6(e) of the Series Supplement is hereby amended and restated in
its entirety to read as follows:

(e) BTF shall pay with funds available pursuant to Section 3.3(a) to the
Administrative Agent, for the account of each Purchaser Group, on each
Distribution Date, a commitment fee with respect to the Series 2006-1 Interest
Period ending on the

 

8



--------------------------------------------------------------------------------

day preceding such Distribution Date (the “Commitment Fee”) during the Series
2006-1 Revolving Period equal to the Commitment Fee Rate times the Maximum
Purchaser Group Invested Amount with respect to such Purchaser Group during such
Series 2006-1 Interest Period less the average daily Purchaser Group Invested
Amount with respect to such Purchaser Group during such Series 2006-1 Interest
Period; provided that the Commitment Fee payable to the Sheffield Purchaser
Group for the first Series 2006-1 Interest Period with respect thereto shall be
pro rated for the actual number of days elapsed in such Series 2006-1 Interest
Period. The Commitment Fees shall be due and payable monthly in arrears on each
Distribution Date and on the date the Series 2006-1 Revolving Period terminates.

Section 2.3. Amendments to Article VII – Representations, Warranties and
Covenants.

(a) Section 7.1(a) of the Series Supplement is hereby amended and restated in
its entirety to read as follows:

(a) BTF and the Administrator each hereby represents and warrants to the
Trustee, the Administrative Agent, each Funding Agent, each CP Conduit Purchaser
and each APA Bank that:

(i) each and every of their respective representations and warranties contained
in the Related Documents is true and correct as of the Series 2006-1 Closing
Date, as of the Series 2006-1 Initial Funding Date and as of the Series 2006-1
Amendment Date and true and correct in all material respects as of each Increase
Date; provided, however, that, with respect to the representation of BTF in
Section 7.14 of the Base Indenture regarding the notation of the Trustee’s Lien
for the benefit of the Secured Parties on the Certificate of Title for any BTF
Truck as of the Series 2006-1 Closing Date, such representation shall be deemed
to be true and correct as of any such date on or before June 25, 2006 so long as
the Titling Procedures with respect to such BTF Truck have been satisfied;

(ii) as of the Series 2006-1 Closing Date and as of the Series 2006-1 Amendment
Date, they have not engaged, in connection with the offering of the Series
2006-1 Notes, in any form of general solicitation or general advertising within
the meaning of Rule 502(c) under the Securities Act; and

(iii) each is solvent and is not the subject of any voluntary or involuntary
case or proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy or insolvency law both
before and after giving effect to the transactions contemplated herein and in
the Related Documents; and

 

9



--------------------------------------------------------------------------------

(b) Section 7.1(d) of the Series Supplement is hereby amended and restated in
its entirety to read as follows:

(d) BTF hereby represents and warrants to the Trustee, the Administrative Agent,
each Funding Agent, each CP Conduit Purchaser and each APA Bank, as of the
Series 2006-1 Closing Date, the Series 2006-1 Initial Funding Date and each
Increase Date, that with respect to each BTF Truck included in the Borrowing
Base, the Titling Procedures have been satisfied for such BTF Truck and, as of
any such date on or after June 25, 2006, (other than as set forth in the proviso
to clause (a) of the definition of “Eligible Truck” in the Base Indenture
provided the conditions set forth therein regarding the Titling Procedures and
the Titling Certification Requirements have been satisfied with respect to each
applicable BTF Truck) the Oklahoma Certificate of Title has been issued for such
BTF Truck.

(c) Section 7.2(c) of the Series Supplement is hereby amended and restated in
its entirety to read as follows:

(c) no later than 45 days after the Series 2006-1 Closing Date, they shall
provide to each Funding Agent, a report in form and substance acceptable to the
Administrative Agent from a nationally-recognized auditing firm approved by the
Administrative Agent regarding the performance by such auditing firm of the
agreed upon procedures concerning the BTF Trucks (the “Agreed Upon Procedures
Letter”); provided that they shall provide the Agreed Upon Procedures Letter to
the Funding Agent for the Sheffield Purchaser Group on or before the Series
2006-1 Amendment Date;

Section 2.4. Amendments to Schedule I – CP Conduit Purchasers. Schedule I to the
Series Supplement is hereby amended and restated in its entirety by the
replacement thereof with the Schedule I attached as Annex A hereto.

Section 2.5. Amendments to Schedule II – Enhancement Percentages. Schedule II to
the Series Supplement is hereby amended and restated in its entirety by the
replacement thereof with the Schedule II attached as Annex B hereto.

Section 2.6. Amendments to Exhibit A – Form of Variable Funding Note. Exhibit A
to the Series Supplement is hereby amended and restated in its entirety by the
replacement thereof with the Exhibit A attached as Annex C hereto.

Section 2.7. Addition of Parties.

By their signature hereto, each of Sheffield and Barclays agree, as of the date
hereof, to be considered a party to the Series 2006-1 Supplement for all
purposes, as if an original signatory to the Series 2006-1 Supplement, and to be
bound by the terms of the Series 2006-1 Supplement.

ARTICLE III.

Miscellaneous

Section 3.1. Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of any of the parties
hereto under the Series Supplement, nor alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Series Supplement, all of which are hereby ratified and
affirmed

 

10



--------------------------------------------------------------------------------

in all respects by each of the parties hereto and shall continue in full force
and effect. This Amendment shall apply and be effective only with respect to the
provisions of the Series Supplement specifically referred to herein, and any
references in the Base Indenture to the provisions of the Series Supplement
specifically referred to herein shall be to such provisions as amended by this
Amendment.

Section 3.2. Waiver of Notice. Each of the parties hereto waives any prior
notice and any notice period that may be required by any other agreement or
document in connection with the execution of this Amendment.

Section 3.3. Binding Effect. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

Section 3.4. Governing Law. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE PROVISIONS
THEREOF REGARDING CONFLICTS OF LAWS), AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

Section 3.5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties herein in separate counterparts, each of
which when executed and delivered shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.

[SIGNATURE PAGES FOLLOW]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

BUDGET TRUCK FUNDING LLC, as Issuer By:   /s/: Rochelle Tarlowe   Name:  
Rochelle Tarlowe   Title:   Vice President and Assistant Treasurer

 

S-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee By:   /s/: Marian Onischak
  Name:   Marian Onischak   Title:   Vice President

 

S-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

DEUTSCHE BANK SECURITIES, INC., as a Funding Agent By:   /s/: Eric Shea   Name:
Eric Shea   Title: Managing Director By:   /s/: Sergey Moiseyenko   Name: Sergey
Moiseyenko   Title: Vice President DEUTSCHE BANK SECURITIES, INC., as
Administrative Agent By:   /s/: Eric Shea   Name: Eric Shea   Title: Managing
Director By:   /s/: Sergey Moiseyenko   Name: Sergey Moiseyenko   Title: Vice
President

 

S-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

RIVERSIDE FUNDING LLC, as a CP Conduit Purchaser By:   /s/: Kevin P. Burns  
Name: Kevin P. Burns   Title: Vice President DEUTSCHE BANK AG, NEW YORK BRANCH,
as an APA Bank By:   /s/: Eric Shea   Name: Eric Shea   Title: Managing Director
By:   /s/: Sergey Moiseyenko   Name: Sergey Moiseyenko   Title: Vice President

 

S-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

SHEFFIELD RECEIVABLES CORPORATION, as a CP Conduit Purchaser By:   /s/: Janette
Lieu   Name: Janette Lieu   Title: Director BARCLAYS BANK PLC, as an APA Bank
By:   /s/: Jeffrey Goldberg   Name: Jeffrey Goldberg   Title: Associate Director
BARCLAYS BANK PLC, as a Funding Agent By:   /s/: Jeffrey Goldberg   Name:
Jeffrey Goldberg   Title: Associate Director

 

S-1



--------------------------------------------------------------------------------

Annex A

SCHEDULE I TO SERIES 2006-1 SUPPLEMENT

 

CP Conduit

 

APA Bank

 

Funding Agent

  APA Bank
Percentage     Maximum
Purchaser
Group Invested
Amount Riverside Funding LLC   Deutsche Bank, AG, New York Branch   Deutsche
Bank Securities, Inc.   100 %   $ 200,000,000 Sheffield Receivables Corporation
  Barclays Bank PLC   Barclays Bank PLC   100 %   $ 200,000,000

 

A-1



--------------------------------------------------------------------------------

Annex B

Schedule II

(On File with the Trustee)

 

B-1



--------------------------------------------------------------------------------

Annex C

Form of Variable Funding Note



--------------------------------------------------------------------------------

BUDGET TRUCK FUNDING, LLC

FORM OF SERIES 2006-1 NOTE

VARIABLE FUNDING RENTAL CAR ASSET

BACKED NOTES SERIES 2006-1

BUDGET TRUCK FUNDING, LLC, a Delaware limited liability company (herein referred
to as the “Company”), for value received, hereby promises to pay to [Riverside
Funding LLC][Sheffield Receivables Corporation]1, as the CP Conduit Purchaser,
or registered assigns, the principal sum of TWO HUNDRED MILLION DOLLARS, or, if
less, the aggregate unpaid principal amount hereof shown on the records of the
Administrative Agent pursuant to Section 2.2(b) of the Series 2006-1 Supplement,
which amount shall be payable in the amounts and at the times set forth in the
Indenture, provided, however, that the entire unpaid principal amount of this
Series 2006-1 Note shall be due on the Series 2006-1 Termination Date. The
Company shall pay interest on this Series 2006-1 Note as provided in Sections
3.4 and 3.5 of the Series 2006-1 Supplement. Such interest shall be payable on
each Distribution Date until the principal of this Series 2006-1 Note is paid or
made available for payment, to the extent funds will be available from Interest
Collections allocable to the Series 2006-1 Notes processed from but not
including the preceding Distribution Date through each such Distribution Date.
The principal amount of this Series 2006-1 Note shall be subject to Increases
and Decreases on any Business Day, and accordingly, such principal amount is
subject to prepayment at any time. In addition, the principal of this Series
2006-1 Note shall be paid in installments on each Distribution Date to the
extent of funds available for payment therefor pursuant to the Indenture, and
shall be subject to scheduled amortization commencing on the initial Series
2006-1 Scheduled Amortization Distribution Date. Such principal of and interest
on this Series 2006-1 Note shall be paid in the manner specified on the reverse
hereof.

The principal of and interest on this Series 2006-1 Note are payable in such
coin or currency of the United States of America as at the time of payment is
legal tender for payment of public and private debts. All payments made by the
Company with respect to this Series 2006-1 Note shall be applied first to
interest due and payable on this Series 2006-1 Note as provided above and then
to the unpaid principal of this Series 2006-1 Note.

Reference is made to the further provisions of this Series 2006-1 Note set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Series 2006-1 Note. Although a summary of certain
provisions of the Indenture is set forth below and on the reverse hereof and
made a part hereof, this Series 2006-1 Note does not purport to summarize the
Indenture and reference is made to the Indenture for information with respect to
the interests, rights, benefits, obligations, proceeds and duties evidenced
hereby and the rights, duties and obligations of the Company and the Trustee. A
copy of the Indenture may be requested from the Trustee by writing to the
Trustee at: The Bank of New York Trust Company, N.A., 2 North LaSalle Street,
Suite 1020, Chicago, Illinois 60602. To the extent not defined herein, the
capitalized terms used herein have the meanings ascribed to them in the
Indenture.

--------------------------------------------------------------------------------

1

Insert applicable CP Conduit Purchaser.

 

C-1



--------------------------------------------------------------------------------

Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Series 2006-1 Note shall not
be entitled to any benefit under the Indenture referred to on the reverse
hereof, or be valid or obligatory for any purpose.

IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.

 

Date:                          BUDGET TRUCK FUNDING, LLC     By:          Name:
      Title:  

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Series 2006-1 Notes of a series issued under the
within-mentioned Indenture.

 

THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee By:      Authorized
Signature

 

C-1



--------------------------------------------------------------------------------

REVERSE OF VARIABLE FUNDING NOTE

This Series 2006-1 Note is one of a duly authorized issue of Series 2006-1 Notes
of the Company, designated as its Variable Funding Rental Truck Asset Backed
Notes (herein called the “Series 2006-1 Notes”), all issued under (i) a Base
Indenture, dated as of May 11, 2006 (such Base Indenture, as amended or modified
(exclusive of any Supplements thereto creating a new Series of Notes), is herein
called the “Base Indenture”), between the Company and The Bank of New York Trust
Company, N.A., as trustee (the “Trustee”, which term includes any successor
Trustee under the Base Indenture) and (ii) a Series 2006-1 Supplement dated as
of May 11, 2006 (such supplement, as may be amended or modified, is herein
called the “Series 2006-1 Supplement”), among the Company, Budget Truck Rental,
LLC, as Administrator, Deutsche Bank Securities, Inc., as Administrative Agent,
the CP Conduit Purchasers, the Funding Agents and APA Banks named therein, the
Trustee and The Bank of New York Trust Company, N.A., as Series 2006-1 Agent.
The Base Indenture and the Series 2006-1 Supplement are referred to herein as
the “Indenture”. The Series 2006-1 Notes are subject to all terms of the
Indenture. All terms used in this Series 2006-1 Note that are defined in the
Indenture, shall have the meanings assigned to them in or pursuant to the
Indenture.

The Series 2006-1 Notes are and will be equally and ratably secured by the
Collateral pledged as security therefor as provided in the Indenture and the
Series 2006-1 Supplement.

“Distribution Date” means the 20th day of each month, or, if any such date is
not a Business Day, the next succeeding Business Day, commencing May 22, 2006.

As described above, principal of this Series 2006-1 Note shall be payable in the
amounts and at the times set forth in the Indenture, provided, however, the
entire unpaid principal amount of this Series 2006-1 Note shall be due and
payable on the Series 2006-1 Termination Date. All principal payments on the
Series 2006-1 Notes shall be made pro rata to the Noteholders entitled thereto.

Payments of interest on this Series 2006-1 Note due and payable on each
Distribution Date, together with the installment of principal then due, and any
payments of principal made on any Business Day in respect of any Decreases, to
the extent not in full payment of this Series 2006-1 Note, shall be made by wire
transfer to the Administrative Agent for the accounts of the Purchaser Groups.
Any reduction in the principal amount of this Series 2006-1 Note (or any one or
more predecessor Series 2006-1 Notes) effected by any payments made in
accordance with the terms hereof and of the Indenture shall be binding upon all
future Holders of this Series 2006-1 Note and of any Series 2006-1 Note issued
upon the registration of transfer hereof or in exchange hereof or in lieu
hereof, whether or not noted thereon.

The Company shall pay interest on overdue installments of interest at a rate per
annum equal to the Alternate Base Rate, plus 2% per annum, to the extent lawful.

This Series 2006-1 Note is nontransferable except in accordance with the Series
2006-1 Supplement.

Each Noteholder, by acceptance of a Series 2006-1 Note, covenants and agrees
that no recourse may be taken, directly or indirectly, with respect to the
obligations of the Company, the Administrator or the Trustee on the Series
2006-1 Notes or under the Indenture or any certificate or other writing
delivered in connection therewith, against (i) the Trustee or the

 

C-2



--------------------------------------------------------------------------------

Administrator in its individual capacity, (ii) any owner of a beneficial
interest in the Company or (iii) any partner, owner, beneficiary, agent,
officer, director or employee of the Trustee or the Administrator in its
individual capacity, any holder of a beneficial interest in the Company or the
Trustee or of any successor or assign of the Trustee in its individual capacity,
except (a) as any such Person may have expressly agreed and (b) any such
partner, owner or beneficiary shall be fully liable, to the extent provided by
applicable law, for any unpaid consideration for stock, unpaid capital
contribution or failure to pay any installment or call owing to such entity;
provided, however, that nothing contained herein shall be taken to prevent
recourse to, and enforcement against, the assets of the Company for any and all
liabilities, obligations and undertakings contained in the Indenture or in this
Series 2006-1 Note, subject to Section 13.18 of the Base Indenture.

Each Noteholder, by acceptance of a Note, covenants and agrees that by accepting
the benefits of the Indenture that such Noteholder will not, for a period of one
year and one day following payment in full of all Notes institute against the
Company, or join in any institution against the Company of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under any
United States Federal or state bankruptcy or similar law in connection with any
obligations relating to the Notes, the Indenture or the Related Documents.

Prior to the due presentment for registration of transfer of this Series 2006-1
Note, the Company, the Trustee and any agent of the Company or the Trustee may
treat the Person in whose name this Series 2006-1 Note (as of the day of
determination or as of such other date as may be specified in the Indenture) is
registered as the owner hereof for all purposes, whether or not this Series
2006-1 Note be overdue, and neither the Company, the Trustee nor any such agent
shall be affected by notice to the contrary.

It is the intent of the Company and each Noteholder that, for Federal, state and
local income and franchise tax purposes, the Series 2006-1 Notes will evidence
indebtedness of the Company secured by the Series 2006-1 Collateral. Each
Noteholder, by the acceptance of this Series 2006-1 Note, agrees to treat this
Series 2006-1 Note for Federal, state and local income and franchise tax
purposes as indebtedness of the Company.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Series 2006-1 Notes under the
Indenture at any time by the Company with the consent of Purchaser Groups having
in the aggregate Commitment Percentages in excess of 50%. The Indenture also
contains provisions permitting the Holders of Series 2006-1 Notes representing
specified percentages of the aggregate outstanding amount of the Series 2006-1
Notes, on behalf of the Holders of all the Series 2006-1 Notes, to waive
compliance by the Company with certain provisions of the Indenture and certain
past defaults under the Indenture and their consequences. Any such consent or
waiver by the Holder of this Series 2006-1 Note (or any one or more predecessor
Series 2006-1 Notes) shall be conclusive and binding upon such Holder and upon
all future Holders of this Series 2006-1 Note and of any Series 2006-1 Note
issued upon the registration of transfer hereof or in exchange hereof or in lieu
hereof whether or not notation of such consent or waiver is made upon this
Series 2006-1 Note. The Indenture also permits the Trustee to amend or waive
certain terms and conditions set forth in the Indenture without the consent of
Holders of the Series 2006-1 Notes issued thereunder.

 

C-3



--------------------------------------------------------------------------------

The term “Company” as used in this Series 2006-1 Note includes any successor to
the Company under the Indenture.

The Series 2006-1 Notes are issuable only in registered form in denominations as
provided in the Indenture, subject to certain limitations set forth therein.

This Series 2006-1 Note and the Indenture shall be construed in accordance with
the law of the State of New York, and the obligations, rights and remedies of
the parties hereunder and thereunder shall be determined in accordance with such
law.

No reference herein to the Indenture and no provision of this Series 2006-1 Note
or of the Indenture shall alter or impair the obligation of the Company, which
is absolute and unconditional, to pay the principal of and interest on this
Series 2006-1 Note at the times, place, and rate, and in the coin or currency
herein prescribed, subject to any duty of the Company to deduct or withhold any
amounts as required by law, including any applicable U.S. withholding taxes.

 

C-4



--------------------------------------------------------------------------------

ASSIGNMENT

Social Security or taxpayer I.D. or other identifying number of assignee

__________________________________________________________

    FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto________________________________________________________________________________________________

(name and address of assignee)

the within Series 2006-1 Note and all rights thereunder, and hereby irrevocably
constitutes and appoints                     , attorney, to transfer said Series
2006-1 Note on the books kept for registration thereof, with full power of
substitution in the premises.

 

Dated:                         *       Signature Guaranteed:          

--------------------------------------------------------------------------------

* NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatsoever.

 

C-5